Name: Council Regulation (EEC) No 2248/88 of 19 July 1988 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal
 Type: Regulation
 Subject Matter: animal product;  agricultural policy
 Date Published: nan

 No L 198 / 24 Official Journal of the European Communities 26 . 7 . 88 COUNCIL REGULATION (EEC) No 2248 / 88 of 19 July 1988 amending Regulation (EEC) No 805 /68 on the common organization of the market in beef and veal THE COUNCIL OF THE EUROPEAN COMMUNITIES , application , it may be stated that the abovementioned objective has not been achieved on account of the level of buying-in prices as determined in abovementioned Article 6 a ( 4 ); whereas , as a result , provision should be made for the possibility of not applying, under certain market price conditions , the 2,5 % increase in the buying-in price nor the provision aligning the buying-in price on the highest market price , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), HAS ADOPTED THIS REGULATION : Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Council Regulation (EEC) No 1208 / 81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals ( 4 ) applies until 31 December 1988 to intervention buying-in , pursuant to Article 6a of Regulation (EEC) No 805 / 68 ( 5 ), as last amended by Regulation (EEC) No 3905 / 87 ( 6 ); whereas , in view of experience gained , provision should be made for all intervention measures henceforth to be carried out on the basis of the scale : Whereas , in accordance with Article 6a(4 ) of Regulation (EEC) No 805 / 68 , the buying-in price is equal to the weighted average of the market prices in the Member States or in the region of a Member State , as appropriate , where buying-in is authorized , plus 2,5 % of the intervention price expressed at the slaughter stage for R 3 quality , and may not be less than the highest average market price used to calculate the weighted average ; Article 1 Regulation (EEC) No 805 / 68 is hereby amended as follows : 1 . Article 5(2 ) is replaced by the following : '2 . The intervention measures specified in paragraph 1 may be taken for adult bovine animals and for fresh or chilled meat of such animals presented in the form of carcases , half-carcases , compensated quarters , forequarters or hindquarters , classified in accordance with the Community classification scale provided for in Regulation (EEC) No 1208 / 81 .'. 2 . The following subparagraph is added to Article 6 a (4 ): 'The following terms of the first subparagraph , namely : ( i ) the increase of the buying-in price by 2,5 % of the intervention price expressed at the slaughter stage for R 3 quality ; ( ii ) buying-in price of not less than the highest average market price used to calculate the weighted average , shall apply , subject to the following provisions :  where the weighted average of the. market prices referred to in the first subparagraph is more than 82 % of the intervention price , it shall be permissible not to apply the two terms laid down in ( i ) and ( ii ), Whereas the aim of the derogation until 31 December 1988 for buying-in in Article 6 a was to limit buying-in , in particular by bringing the buying-in price closer to the market price ; whereas , at present , after one year of ( J ) OJ No C 139 , 30 . 5 . 1988 , p. 47 . ( 2 ) OJ No C 167 , 27 . 6 . 1988 . ( 3 ) OJ No C 175 , 4 . 7 . 1988 , p. 33 . ( 4 ) OJ No L 123 , 7 . 5 . 1981 , p. 3 . ( 5 ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 6 ) OJ No L 370 , 30 . 12 . 1987 , p. 7 . 26 . 7, 88 Official Journal of the European Communities No L 198 /25 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . where the average is less than , or equal to , 82 % and more than 78 % of the intervention price , it shall be permissible not to apply the term laid down in ( ii ), where the average is less than , or equal to , 78 % of the intervention price , the said terms shall apply , but the increase introduced by the term laid down in ( ii ) may be subject to a ceiling of 4 % of the intervention price .'. It shall apply from the beginning of the 1988 / 89 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS